Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 6/25/2020 in which claims 1-19 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2020 was considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  it recites “bottom head” change to –bottom edge--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton (U.S. Patent No. 8,739,316 B1).

Regarding claims 1 and 7, Norton discloses a ballistic garment (Fig. 5 identifier 40), comprising: 
a cap (See Fig. 5 in the form of conventional baseball cap); and 
a plurality of flexible ballistic panels (Fig. 6 identifier 10) positioned within the cap (See Figs. 5-6), each of the plurality of flexible ballistic panels (10) having a generally triangular shape (See Fig. 2) with a first side edge (22 right) and a second side edge (22 left), the first and second side edges (22) extending between a top portion of the cap and a bottom portion of the cap (See Fig. 6), the first side edge (22 right) of each of the plurality of flexible ballistic panels (10) positioned adjacent the second side edge of an adjacent one of the plurality of flexible ballistic panels (See Fig. 6 showing the panels are adjacent to each other wherein edges 22 are adjacent to other) such that the plurality of flexible ballistic panels are distributed three-hundred and sixty degrees 
wherein each of the plurality of flexible ballistic panels is constructed of bullet resistant material (Col. 2, lines 52-53 discloses Kevlar material which was considered as ballistic bullet resistant material as evident by applicant specification para 0022).

Regarding claim 2, Norton discloses a ballistic garment wherein each of the plurality of flexible ballistic panels (10) has a bottom edge (20) and an acutely pointed head (24) that is spaced from the bottom edge (See Fig. 2), the acutely pointed head of each of the plurality of flexible ballistic panels (24) positioned adjacent the top portion of the cap (See Fig. 6), the bottom edge of each of the plurality of flexible ballistic panels (20) positioned adjacent the bottom portion of the cap (See Fig. 6), the first and second side edges (22 right and left) extending from the bottom edge to the acutely pointed head in each of the plurality of flexible ballistic panels (See Fig. 2).

Regarding claim 3, Norton discloses a ballistic garment wherein the bottom edge of each of the plurality of flexible ballistic panels (20) is flat (See Fig. 2), and the first and second side edges of each of the plurality of flexible ballistic panels (22 right and left) are curved (See Fig. 2).



Regarding claim 11, Norton discloses a ballistic garment wherein the plurality of flexible ballistic panels (10) are positioned on the fabric cap to cover anterior, lateral and posterior skull bones when the fabric cap is on a wearer as shown in Figs. 4-6.

Regarding claim 12, Norton discloses a ballistic garment wherein the cap comprises a plurality of pockets (52), a respective one of the plurality of flexible ballistic panels (10) is removably positioned within each of the plurality of pockets (See Fig. 5).

Regarding claim 13, Norton discloses a ballistic garment wherein the cap comprises one or more of para-aramid fibers and polyester fibers (because as explained above the cap has six panels each has para-aramid fibers therefore there will be six of them).

Regarding claim 14, Norton discloses a ballistic garment wherein each of the plurality of flexible ballistic panels comprises a plurality of fabric layers, the plurality of fabric layers constructed of one or more of ultra-high-molecular-weight polyethylene fibers and para-aramid fibers (because as explained above the cap has six fabric panels and inserts each has fabric and para-aramid fibers therefore there will be six of them).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 4-6, 8-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Patent No. 8,739,316 B1).

Regarding claim 4, Norton discloses a ballistic garment wherein the bottom edge (20) of each of the plurality of flexible ballistic panels (10) has a length (See Fig. 2) extending between the first and second side edges (22) (See Fig. 1), the first side edge (22 right) of each of the plurality of flexible ballistic panels (10) has a length (See Fig. 2) extending between the bottom edge and the pointed head (See Fig. 2), and the second side edge (22 left) of each of the plurality of flexible ballistic panels (10) has a length (See Fig. 2) extending between the bottom edge and the pointed head (See Fig. 2).
Norton is silent regarding the lengths of the bottom, first and second side edges and does not disclose that the bottom edge length of about twelve centimeters, first side edge length of about eighteen centimeters, second side edge length of about eighteen and a half centimeters.
However, it would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to have the bottom edge length 

Regarding claims 5 and 17, Norton discloses a ballistic garment wherein the first and second side edges (22) of each of the plurality of flexible ballistic panels (10) define an angle at the pointed head (See Fig. 1), the first/left side edge (22) and the bottom edge (20) of each of the plurality of flexible ballistic panels (10) define an angle at the curved portion (See Fig. 1), and the second/right side edge (22) and the bottom edge (20) of each of the plurality of flexible ballistic panels (10) define an angle at the curved portion (See Fig. 1).
Norton is silent regarding the angles between the edges and does not disclose that the first and second side edges at the pointed head define an angle that is about fifty degrees and the first and second side edges and the bottom edge define an angle of about eighty degrees.
However, it would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to have the first and second side edges at the pointed head define an angle that is about fifty degrees and the first and second side edges and the bottom edge define an angle of about eighty degrees in 

Regarding claims 6 and 18, Norton discloses a ballistic garment wherein the first side edge of each of the plurality of flexible ballistic panels has a first length (See above), the second side edge of each of the plurality of flexible ballistic panels has a second length (See above), the bottom edge of each of the plurality of flexible ballistic panels has a third length (See above), the panels will have ratios based on the lengths of the edges.
Norton does not disclose a ratio of the first length to the second length is about 18:18.5, and a ratio of the third length to the first length is about 2:3.
However, it would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to have a ratio of the first length to the second length is about 18:18.5, and a ratio of the third length to the first length is about 2:3 in order to customize the intended use of the garment, for example a cap made for children will require shorter panels in length than a cap made for adults having shorter or longer lengths will change the ratios as needed to better fit the intended desired sizes, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claims 8-9 and 19, Norton discloses a ballistic garment wherein the panels (10) has a thickness.
Norton does not disclose that the thickness of each of the plurality of flexible ballistic panels is about one centimeter.
However, it would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to have a thickness of each of the plurality of flexible ballistic panels of about one centimeter in order to customize the intended use of the garment, for example a cap made for children will require thinner panels than a cap made for adults and to customize the desired level of protection in order to conform to well-known standards such as for example NlJ Type Illa standard, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 15, Norton discloses a ballistic garment (Fig. 5 identifier 40), comprising: 
a cap (See Fig. 5 in the form of conventional baseball cap); and 
a plurality of flexible ballistic panels (Fig. 6 identifier 10) positioned within the cap (See Figs. 5-6), each of the plurality of flexible ballistic panels (10) having a generally 
wherein each of the plurality of flexible ballistic panels is constructed of bullet resistant material (Col. 2, lines 52-53 discloses Kevlar material which was considered as ballistic bullet resistant material as evident by applicant specification para 0022).
wherein each of the plurality of flexible ballistic panels (10) has a bottom edge (20) and an acutely pointed head (24) that is spaced from the bottom edge (See Fig. 2), the acutely pointed head of each of the plurality of flexible ballistic panels (24) positioned adjacent the top portion of the cap (See Fig. 6), the bottom edge of each of the plurality of flexible ballistic panels (20) positioned adjacent the bottom portion of the cap (See Fig. 6), the first and second side edges (22 right and left) extending from the bottom edge to the acutely pointed head in each of the plurality of flexible ballistic panels (See Fig. 2).

Norton does not disclose that the thickness of each of the plurality of flexible ballistic panels is about one centimeter.
However, it would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to have a thickness of each of the plurality of flexible ballistic panels of about one centimeter in order to customize the intended use of the garment, for example a cap made for children will require thinner panels than a cap made for adults and to customize the desired level of protection in order to conform to well-known standards such as for example NlJ Type Illa standard, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding claim 16, Norton discloses a ballistic garment wherein the bottom edge of each of the plurality of flexible ballistic panels (20) is flat (See Fig. 2), and the first and second side edges of each of the plurality of flexible ballistic panels (22 right and left) are curved (See Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732